Case 15-12363        Doc 37     Filed 04/22/19     Entered 04/22/19 15:51:41          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 12363
         Antoine M Muhammad

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/07/2015.

         2) The plan was confirmed on 08/05/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/10/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $40,877.32.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-12363             Doc 37         Filed 04/22/19    Entered 04/22/19 15:51:41                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $6,200.00
           Less amount refunded to debtor                                  $0.13

 NET RECEIPTS:                                                                                             $6,199.87


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $255.44
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,255.44

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed         Paid         Paid
 AFNI                                    Unsecured           0.00      1,137.93         1,137.93          65.91       0.00
 Arnold Scott Harris PC                  Unsecured           0.00        570.30           570.30          33.03       0.00
 CAPITAL ONE                             Unsecured           0.00           NA               NA            0.00       0.00
 Cavalry Portfolio Services LLC          Unsecured         357.00           NA               NA            0.00       0.00
 Ccs/First National Ban                  Unsecured      1,652.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      8,000.00       8,470.94         8,470.94        490.64        0.00
 Dept Of Education                       Unsecured           0.00           NA               NA            0.00       0.00
 First Premier Bank                      Unsecured         776.00           NA               NA            0.00       0.00
 First Premier Bank                      Unsecured         697.00           NA               NA            0.00       0.00
 HSBC                                    Unsecured           0.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         210.00        288.98           288.98          16.74       0.00
 Mabt/Contfin                            Unsecured         350.00           NA               NA            0.00       0.00
 Michigan Dept of Treasury               Unsecured         400.00           NA               NA            0.00       0.00
 Monterey Financial Services             Unsecured           0.00           NA               NA            0.00       0.00
 Peoples Energy Corp                     Unsecured           0.00        787.44           787.44          28.00       0.00
 Peritus Portfolio Services              Unsecured     14,354.00     18,797.34        18,797.34       1,088.74        0.00
 Portfolio Recovery Associates           Unsecured           0.00        751.08           751.08          43.50       0.00
 Portfolio Recovery Associates           Unsecured         856.00           NA               NA            0.00       0.00
 Sprint Corp                             Unsecured           0.00        975.36           975.36          56.49       0.00
 Toyota Motor Credit Corporation         Unsecured      5,633.00            NA               NA            0.00       0.00
 United States Dept Of Education         Unsecured      2,089.00       2,095.73         2,095.73        121.38        0.00
 Village of Maywood                      Unsecured         200.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-12363        Doc 37      Filed 04/22/19     Entered 04/22/19 15:51:41             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $33,875.10          $1,944.43              $0.00


 Disbursements:

         Expenses of Administration                             $4,255.44
         Disbursements to Creditors                             $1,944.43

 TOTAL DISBURSEMENTS :                                                                       $6,199.87


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
